Motion Granted, Judgment Set Aside, Case Remanded, and Memorandum
Opinion filed October 22, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00698-CV

JOSE HERRERA AND PERFORMANCE FOOD GROUP, INC., Appellants
                                          V.

                            JANE PORTER, Appellee

                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-40459

                  MEMORANDUM                       OPINION
      This is an appeal from a judgment signed June 10, 2019. On October 1, 2019,
the parties filed a joint motion to dismiss the appeal pursuant to a settlement
agreement. In their joint motion, the parties advise that they have reached an
agreement to settle and compromise the judgment, and they accordingly request the
court to set aside the trial court’s judgment without regard to the merits and remand
the case to the trial court for rendition of a judgment in accordance with the parties’
settlement agreement. See Tex. R. App. P. 42.1(a)(2)(B). The motion is GRANTED.

      We set aside the trial court’s judgment without regard to the merits and
remand this case to the trial court for rendition of judgment in accordance with the
parties’ settlement agreement.

                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2